Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/19/21 has been entered.
Claims 1 and 18 are amended.  Claims 1-5,12-14 and 18-22 are pending.
Claim Rejections - 35 USC § 103
Claims 1-5, 12-14 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al ( 2003/0165605) in view of Zhang et al ( 7704535) and Endo ( 5801049).
For claims 1,14,18,20, Brown discloses a method of making a frozen dough and baked products.  The method comprises the steps of mixing flour,water,yeast and dough conditioners to form a dough, resting the dough for about 10 minutes or more , freezing the dough and baking the dough.  For claims 1,2 and19, the leavening agent ins the dough is preferably yeast only.  For claim 3, the yeast used include frozen yeast, bake yeast, any type of suitable yeast known to those skilled in the art.  For claim 4, the dough is rested for about 10 minutes or more, more preferably about 15-30 minutes.  For claims 1,18, the dough may be placed directly into an oven after freezing for baking.  The dough is not thawed before being placed in the oven.  For claims 12-13, the bakery product includes pizza, bread.  ( see paragraphs 0007,0008,0021,0024,0047,0049,0066,0055,0057)

Zhang disclose a method for preparing a frozen dough.  Zhang discloses the frozen dough comprises one or more types of yeast.  The yeasts may be active within specific temperature ranges.  A type of yeast that is suitable is cold tolerance yeast which is active at  33-60 degrees F ( .5-15.5 degrees C) and regular Baker’s yeast which is optimally active at between 80-110 degrees F ( 26.6-43 degrees).  ( see col. 3 lines 47-65)
Endo discloses dough comprising freeze-resistant yeast.  The dough prepared by using the yeast is resistant to weakening in mass cohesion during freezing preservation so that it can maintain an appropriate firmness and prevent changing of the shape.  ( see col. 1 lines 5-29)
Brown discloses any known type of yeast can be used.  It would have been obvious to one skilled in the art to use freeze-resistant as disclosed in Endo or temperature active yeast as in Zhang to obtain the known advantages that the yeast will be stable during the processing and storage of the dough.  One would have been motivated to use freeze-resistant yeast for the reason taught in Endo.  As to the volume, the volume of baked product can vary depending on several factors such as amount of yeast, type of bake product,time of resting, the degree of mixing etc..  It would have been within the skill of one in the art to determine the appropriate volume of the product made to obtain the most optimum texture, taste and flavor through routine experimentation.  Brown discloses resting and the time is within the range claimed, thus, it obvious the plateau is reached.  It would have been obvious to one skilled in the art to package and distribute the packaged product when the product is intended for commercial distribution.  Such steps would have been readily apparent to one skilled in the art .  It would have been obvious to one skilled in the art to add instruction that is appropriate for the product being distributed.  Brown discloses the dough is placed directly into an oven after freezing.  Thus, it 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  The limitation on the temperature range does not define over the prior art as the temperatures disclosed in the prior fall within the range disclosed.  The claims are not requiring that the yeast can withstand the temperature over the entire range at the same time because the dough is not recited to be frozen over the entire temperature range of the yeast at the same time.  The claims do not even recite the temperature at which the dough is frozen.
Response to Arguments
 Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
In the response, applicant continues to disagree with the application of Brown.  The argument is not persuasive as set forth in the examiner’s answer.  Applicant argues the new limitation.  The new limitation is not found to be patentable over the prior art as explained in the rejection above.  Applicant argues the additional activity allows the yeast to generate gas longer in the oven compared to typical yeast.  However, the claims do not have any limitation on gas activity.  It is not an issue that needs  to be considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 4, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793